Citation Nr: 1726934	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-27 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for a psychiatric disability in excess of 30 percent prior to May 21, 2013.

2.  Entitlement to a total disability based on individual unemployability prior to May 21, 2013. 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) from June 2009, June 2013 and December 2013 rating decisions by the Department of Veterans' Affairs (VA).  Jurisdiction over the case was subsequently transferred from the regional office (RO) in Detroit Michigan to the Atlanta RO in Decatur, Georgia.  

In the June and December 2013 rating decisions the Atlanta RO awarded a 70 percent rating for the psychiatric disability and a TDIU, both effective May 21, 2013.  The Veteran indicated that he is satisfied with the 70 percent rating and TDIU effective May 21, 2013.  He still seeks increased ratings for the psychiatric disability, to include on the basis of unemployability, prior to that date.  See May 2014 attorney statement.  Thus, the issues have been characterized accordingly. 


FINDINGS OF FACT

1.  Prior to May 21, 2013, the Veteran's symptoms were manifested by intermittent symptoms of suicidal ideation, chronic sleep disturbance, irritability, auditory hallucinations, and social isolation.

2.  For the time period prior to May 21, 2013 the Veteran's service connected disabilities have precluded him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, prior to May 21, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for the grant of TDIU have been met prior to May 21, 2013.  38 U.S.C.A. §§ 5110, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).  The duty to notify in this case was satisfied by (VCAA letters). 
The evidence includes the Veteran's medical treatment records.  The Veteran also submitted statements in support of his appeal.  

VA mental health examinations were conducted in June 2009, April 2010 and May 2013.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.
VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).
II. Increase Rating: Psychiatric Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1. VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, according to the General Rating Formula for Mental Disorders. Under the General Rating Formula, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for a psychiatric disability which is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.125, Diagnostic Code 9411.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual History

A VA examination was conducted in June 2009.  The examiner noted that after receiving a diagnosis of severe schizoid personality disorder the Veteran did not continue on medication and was not treated by a physician.  The Veteran had been married twice and reported having a few friends.  He reported working as an accountant but had social dysfunction relating to people at work, chronic problems advancing in his career, and problems with authority because of his temperament and depression.  The Veteran complained of temperamental problems and irritability.  He reported no panic attacks, homicidal or suicidal ideations and no hallucinations or delusions.  The examiner opined that it was at least as likely as not that the Veteran met the criteria for dysthymia, but noted that the evidence did not suggest that the Veteran had a schizoid personality disorder.  He was assigned a GAF score of 65.

In August 2009 the Veteran began receiving treatment at the VAMC in Battle Creek, Michigan.  In an October 2009 psychosocial assessment, the Veteran was seen by a licensed medical social worker (LMSW).  The Veteran described his relationship with his family as "ok" and noted that he got along with his children.  He reported that he had no friends, because of his distrust of people.  His mental status examination revealed that he was alert, oriented, cooperative and appropriately dressed, he made good eye contact and his speech was normal.  His mood and affect were sad and his memory was intact.  The Veteran denied any suicidal/homicidal ideations or audio/visual hallucinations.  The LMSW diagnosed the veteran as having dysthymia and assigned him a GAF score of 55.

In a December 2009 call with the Social Security Administration the Veteran described poor sleep (only 4 hours a night), "terrible mood swings every day," anxiety every day, problems with memory every day.  He described problems with short and long term memory. I "will be working on something and then [my] mind just blanks and [I] can't remember what [I'm] is working on, or then all of a sudden I will remember and go right back to what [I'm] is working on."

Subsequent VA treatment records and lay statements show that the Veteran complained of anger, depression, anxiety, isolation, auditory hallucinations, and suicidal ideations.  January 2010 VA treatment records document the Veteran's complaints of mood swings, volatile anger, episodes of depression, and a history of homicidal ideations towards authority figures.  The Veteran reported that the angrier he gets the more he hears voices telling him to go and do things to people.  He described the voices as "not so loud as just insistent and confusing to his ability to concentrate and be productive."  His treating LMSW noted that "There have never been (in this session or others I have had with him) speech problems such as tangentially or other thought disorder indicators.  He has demonstrated, including today a difficulty in staying focused if he is triggered by negative thoughts."  Lay statements from the Veteran's ex-wife and current spouse reported that the Veteran displayed psychiatric symptoms of anger, difficulty concentrating and completing tasks, isolation, depression, and marital problems.  In February 2010 VA treatment records, the Veteran claimed to have increased homicidal ideations and problems with negative auditory hallucinations.  He reported problems with anger management and stress due to the inability to accept authority in work atmospheres.  He also stated that he was prone to isolation

In an April 2010 VA examination, the Veteran reported that he had friends and maintains as relationship with his wife and son.  The Veteran reported having social dysfunction relating to people at work, and temperamental problems because of mistrust and paranoia.  The examiner noted that the Veteran had some social dysfunction and solation but that also that he was gainfully employed until 2009.  The Veteran reported that he did not always have the motivation to bathe every day, and his dress and hygiene were disheveled.   The Veteran complained of voices that "put him down but no command types."  The examiner also noted that the Veteran was prone to "temperamental problems and irritability."  He assigned the Veteran a GAF score of 59. 

In an October 2010 statement from the Veteran's treating LCSW, the LSCW wrote that the Veteran tried to be productive and was "financially capable of managing his own affairs" but that the Veteran was "faced with emotional and mental health issues at every turn."  The LCSW also wrote "he has most recently attempted to go to school and learn a new skill one that should have been easy for him with his work background.  The stress of it was way too much for him and he had to quit.  Again, he is unable to be employed in productive activity due to mental health issues."

Subsequent VA treatment records show that the Veteran complained of anger, depression, anxiety, isolation, auditory hallucinations, and suicidal ideations.

In a January 2012 VA Memo, the Vocational Rehab (VR) counselor described the Veteran's lack of motivation as a barrier to employment.  In a 2012 Vocational Rehabilitation and Employment notification letter the VR counselor found that after assessing the Veteran's current medical and mental health status he was infeasible to benefit from the program.  The VR counselor wrote "your current health status makes it unreasonable to expect that you could use our program to get and keep competitive employment." 

In May 2013, the Veteran received a VA examination.  The Veteran reported that his relationships with his spouse and children were fair.  The examiner reported that the Veteran had a history of violent behavior and "one incident of suicidal gestures during an episode involving auditory hallucinations.  The voices told him to pull his car in front of a truck.  This occurred three years ago (2010) and...[he] dropped out of graduate school."  The Veteran reported having weekly panic attacks, flattened affect, impaired judgment and chronic sleep impairment.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 55. 

Analysis

Throughout the appeal period, VA treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 percent and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); suicidal ideation; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  

First, examination reports and treatment records generally document GAF scores of 51 to 60 from August 2009 through May 2013.  While scores of 41 to 50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32) GAF scores are just one of many factors considered when determining an evaluation.

Nevertheless, a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

The Veteran has displayed symptoms contemplated by the 70 percent rating consisting of symptoms inclusive of depressed mood, irritability, mood swings, anxiety, suspiciousness, occupational and social deficiencies, hallucinations, occasional homicidal and suicidal ideations and chronic sleep impairment.  

There is evidence of flattened affect (see January 2010 VA individual therapy note from his treating LMSW) as well as impairment of short and long term memory (see SSA phone conversation, January 2010 SSA application, and April 2010 affidavit).  He also displayed and expressed difficulty concentrating due in part to his depression and his auditory hallucinations.  (See January 2010 psychiatric note, January 2010 SSA application and April 2010 affidavits by Veteran and his spouse).  

The Veteran has displayed disturbances of motivation (see VR Memo dated January 2012) and mood including irritability; anxiety and depression.  In statement from both the Veteran's ex-spouse and his current spouse, both document the Veteran's tendency towards irritability and isolation.  He also noted in the April 2010 examination that he felt less motivated to bathe.  Additionally, throughout the appeal period the Veteran displayed obsessive compulsive behaviors and noted how these behaviors had caused him to lose his businesses and his real estate.  (See December 2009 VA treatment note)  

He also experienced continuous auditory hallucinations which reported telling him to do things and sometimes to hurt others. (See January through March 2010 treatment notes, April 2010 VA exam, and February 2011 VA psychiatric notes)  The Veteran reported that in 2010 the voices told him to drive in front of a truck; to kill himself he stated that as a result he left graduate school.  (See May 2013 VA examination)  The Veteran also noted that the hallucinations were sometime derogatory and regularly gave him negative commands.  (See January 2011 therapy note)  He also experienced intermittent suicidal and homicidal ideations including a desire to hurt his bosses and those in authority whom he felt had wronged him.  (See May 2010 VA psychiatry note).

The Veteran has maintained and the record supports the Veteran's contentions that he has been unable to effectively establish or maintain working and social relationships.  He has stated on several occasions that he has argued with management or left a job prior to being fired.  (See March 2010 note, October 2010 letter from LMSW)  Also in an October 2010 note from his treating LMSW, she confirmed that the Veteran was "unable to be employed in productive activity due to mental health issues."  The Veteran was in the VA's Vocational Rehab Program however he was removed from the program due to his "current medical and mental health status."  (See 2012 Vocational Rehabilitation and Employment notification letter).  The Board finds that these statements from the Veteran's treating LMSW and the VR counselor are highly probative regarding the Veteran's mental state. 

The Veteran has been married twice but has been with his current wife of nearly 20 years.  The Veteran also reported that he has friends, but reported preference towards isolation as he does not like crowds or restaurants. 

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3

A higher 100 percent rating is not warranted, however.  The Veteran did not demonstrate any gross impairment in thought process or communication.  At no time did he engage in any grossly inappropriate behavior.  He was never disoriented to basic concepts such as time or place, and did not demonstrate memory loss with respect to basic concepts such as his own name or occupation.  As noted above, at times he experienced suicidal ideation, expressed a desire to hurt others, and neglected his personal appearance.  However, these manifestations did not rise to the severity contemplated by the 100 percent rating.  That is, his suicidal ideation was not sufficiently frequent or severe enough to demonstrate a persistent danger of hurting himself, nor was the neglect of his appearance sufficiently frequent or severe enough to demonstrate an inability to maintain minimal personal hygiene.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptoms of the Veteran's psychiatric disorder are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's psychiatric disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted.

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

38 C.F.R. §  4.16 provides that "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities"  38 CFR 3.340(a)(1) provides that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to Individual Unemployability includes consideration of all service connected disabilities.

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321  (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id.

Factual History

Following active duty discharge the Veteran completed college with a Masters of Arts degree in Accounting and Bachelor of Arts degree in Business Administration, and Computer Systems Training.  He went to work as an accountant earning up to $70 000 per year.  While the Veteran experienced some social dysfunction relating to people at work, he managed to retire successfully in the accounting field.  The Veteran was married from 1966 to 1974 and had one daughter to whom he still talks as well as a son, whom he plays basketball with.  The Veteran remarried in 1998 and currently takes care of his ill wife.  The Veteran had a few friends.

In August 2009 the Veteran filed for TDIU.  He reported that he last worked full time in October 2006 as an accountant.  He also wrote that he had been employed part time working less than 40 hours per week until July 2007.  He wrote that his schizophrenia caused him to be unable to work.  

In an October 2009 psychosocial assessment, the Veteran was seen by a licensed medical social worker (LMSW).  He reported that he was looking for a job but could not find one, and noted he used to work 14 hour days, 7 days a week but found it hard to keep that schedule.  The Veteran described having emotional conflicts has his jobs and would leave if he recognized problems.  He noted that he had only 2 jobs where he stayed longer than 2 years.  He stated that he retired early because he couldn't get more jobs and couldn't get paid for his jobs.  

In February 2010 letter the Veteran's ex-spouse wrote that the Veteran "was unable to focus or concentrate on anything. He never completed projects. He was a good one for starting lots of things and never finishing anything... He never liked to take orders from anyone." 

In a sworn statement by the Veteran's spouse, she wrote he "used to work as an accountant for a company in Chicago He used to be an accountant for a housing authority company.  He used to be a self-employed real estate broker.  He always felt that no one appreciated him or his work... It has been more difficult for him to focus or concentrate in the past couple of years."

In a sworn affidavit in April 2010, the Veteran wrote that he had "at least twelve jobs since I was discharged. Two or three years are the longest any of them ever lasted. After my first few jobs were short lived, the jobs that followed were always contingent upon micromanagement policies by superiors but they never lasted either."  The Veteran also reported having difficulty concentrating and staying focused. "I almost never finish tasks." He wrote "due to all the symptoms I have eluded to above without any doubt they have greatly negatively affected my work efficiency and performance." 

In an April 2010 VA examination, the Veteran reported being employed as an accountant until he retired in 2009. He noted "some social dysfunction relating to people at work temperamental problems because of mistrust and paranoia."  The examiner opined that "it is as least as likely as not that he [the Veteran] meets DSM-IV criteria for schizoaffective disorder with dysthymia.  He has had some social dysfunction over the years, social isolation, and temperamental problems with dysthymic features. But the Veteran has had no unemployability."

In an October 2010 note from the Veteran's treating LCSW, the LSCW wrote that the Veteran tried to be productive and was "financially capable of managing his own affairs but who is faced with emotional and mental health issues at every turn." The LCSW also wrote "He has most recently attempted to go to school and learn a new skill one that should have been easy for him with his work background. The stress of it was way too much for him and he had to quit. Again, he is unable to be employed in productive activity due to mental health issues."

In a February 2011 VA therapy note the Veteran reported that his "obsessions and voices and depressions make it impossible for him to work productively or to maintain relationships reasonably." 

In a 2012 Vocational Rehabilitation and Employment notification letter the VR counselor found that after assessing the Veteran's current medical and mental health status he was infeasible to benefit from the program.  The VR counselor wrote "your current health status makes it unreasonable to expect that you could use our program to get and keep competitive employment."



Analysis 

The Board affords great probative weight to the October 2010 statement from the Veteran's treating LMSW who stated that the Veteran was unable to maintain substantially gainful employment due to his mental health.  The Board also affords weight to the memo from VR concerning the Veteran's medical and mental health status being a barrier to employment.  The Board has also considered the Veteran's statement to the May 2013 VA examiner regarding his reasoning for dropping out of graduate school (i.e. suicidal ideation).  The Board finds that for the appeal period the Veteran was unable to obtain or maintain substantially gainful employment.  Therefore TDIU prior to May 21, 2013 is warranted. 


ORDER

An initial rating of 70 percent, prior to May21, 2013, for a psychiatric disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities prior to May 21, 2013 is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


